EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Davis on 4/18/2022.

The application has been amended as follows: 

	Claims 6 and 12 have been amended as:

6.	(Amended)	A menu generation system that generates a menu of a restaurant in multiple languages, comprising: 
memory configured to store: 
one or more menu item properties including at least any one set of a plurality of ingredients that are used in menu items, a plurality of seasonings that are used in the menu items, or a plurality of cooking styles of the menu items, 
a correspondence relation between each of the one or more menu item properties in a first language and a corresponding menu item property in at least one second language that is different from the first language, and 
the one or more menu item properties corresponding to a menu item category to which any one of the menu item belongs; and 
processing circuitry configured to: 
provide, via a network to a display of an information terminal that is used at the restaurant, a menu generation management window in the first language for generating a menu in the second language, the menu generation management window including first through fourth areas, the first area including a menu item name input area, the second area including a menu item image input area, the third area including a menu item category input area, and the fourth area including a menu item property input area,
receive, via the network from the information terminal, input of a menu item name in the first language through the menu item name input area in the menu generation management window on the information terminal, 
provide, via the network to the display of the information terminal, a graphical representation of a menu item image input operation section in the second area,
 receive, via the network from the information terminal, input of an operation of the graphical representation of the menu item image input operation section, 
provide, via the network to the display of the information terminal, a graphical representation of a menu item category input operation section in the third area, 
receive, via the network from the information terminal, input of an operation of the graphical representation of the menu item category input operation section, 
provide, via the network to the display of the information terminal, a plurality of the menu item categories displayable as a first plurality of selectable choices in the first language in the menu item category input area in response to the receipt of the input of the operation of the graphical representation of the menu item category input operation section, 
receive, via the network from the information terminal, input of a selection of a menu item category in the first language from the plurality of the menu item categories displayed as the first plurality of selectable choices in the first language in the menu item category input area of the menu generation management window, 
extract, from the memory, choices of available menu item properties in the first language included in the one or more menu item properties corresponding to the selected menu item category in the first language in response to the receipt of the input of the selection of the menu item category in the first language, each extracted choice of the menu item properties having the correspondence relation between the first language and the at least one second language stored in the memory, 
provide, via the network to the information terminal, the extracted choices of the available menu item properties in the first language displayable as a second plurality of selectable choices in the first language in the menu item property input area of the menu generation management window, 
receive, via the network from the information terminal, input of a selection of a menu item property in the first language from among the choices of the menu item properties displayed as the second plurality of selectable choices in the first language in the menu item property input area of the menu generation management window on the information terminal, 
automatically determine the menu item property in the second language corresponding to the selected menu item property in the first language on the basis of the correspondence relation in response to the receipt of the input of the selection of the menu item property in the first language, 
store the received menu item name in the first language and the determined menu item property in the second language in the memory, and 
generate the menu including the received menu item name in the first language, the menu item image, the selected menu item category in the second language, and the determined menu item property in the second language.



12. (Currently Amended) A menu generation method for generating a menu of a restaurant in multiple languages, comprising: 
storing, in a memory, one or more menu item properties including at least any one set of a plurality of ingredients that are used in menu items, a plurality of seasonings that are used in the menu items, or a plurality of cooking styles of the menu items; 
storing, in the memory, a correspondence relation between each of the one or more menu item properties in a first language and a corresponding menu item property in at least one second language that is different from the first language; 
storing, in the memory, the one or more menu item properties corresponding to a menu item category to which any one of the menu item belongs; 
provide, via a network to a display of an information terminal that is used at the restaurant, a menu generation management window in the first language for generating a menu in the second language, the menu generation management window including first through fourth areas, the first area including a menu item name input area, the second area including a menu item image input area, the third area including a menu item category input area, and the fourth area including a menu item property input area, 
receiving, via the network from the information terminal, input of a menu item name in the first language through the menu item name input area in the menu generation management window on the information terminal; 
providing, via the network to the display of the information terminal, a graphical representation of a menu item image input operation section in the second area; 
receiving, via the network from the information terminal, input of an operation of the graphical representation of the menu item image input operation section; 
providing, via the network to the display of the information terminal, a graphical representation of a menu item category input operation section in the third area; 
receiving, via the network from the information terminal, input of an operation of the graphical representation of the menu item category input operation section; 
providing, via the network to the display of the information terminal, a plurality of the menu item categories displayable as a first plurality of selectable choices in the first language in the menu item category input area in response to the receipt of the input of the operation of the graphical representation of the menu item category input operation section; 
receiving, via the network from the information terminal, input of a selection of a menu item category in the first language from the plurality of the menu item categories displayed as the first plurality of selectable choices in the first language in the menu item category input area of the menu generation management window; 
extracting, from the memory, choices of available menu item properties in the first language included in the one or more menu item properties corresponding to the selected menu item category in the first language in response to the receipt of the input of the selection of the menu item category in the first language, each extracted choice of the menu item properties having the correspondence relation between the first language and the at least one second language stored in the memory; 
providing, via the network to the information terminal, the extracted choices of the available menu item properties in the first language displayable as a second plurality of selectable choices in the first language in the menu item property input area of the menu generation management window; 
receiving, via the network from the information terminal, input of a selection of a menu item property in the first language from among the choices of the menu item properties displayed as the second plurality of selectable choices in the first language in the menu item property input area of the menu generation management window on the information terminal, 
automatically determining the menu item property in the second language corresponding to the selected menu item property in the first language on the basis of the correspondence relation in response to the receipt of the input of the selection of the menu item property in the first language; 
storing the received menu item name in the first language and the determined menu item property in the second language in the memory; and 
generating the menu including the received menu item name in the first language, the menu item image, the selected menu item category in the second language, and the determined menu item property in the second language.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant remarks, filed 3/30/22 with the preliminary amendment and those entered on 1/21/2022, in regards to the rejections and to the amendments made to independent claims 6 and 12 were not persuasive that no prior art (previously cited and/or currently found following the recent filing) teaches the amended claimed invention(s). However, the Examiner’s Amendment as disclosed above results in overcoming the current rejection(s). Therefore, none of the prior art, alone or by combination, teaches the claimed invention as a whole as disclosed by the combination of limitations that presented in claims 6 and 12. Prior to the amendments via the the Examiner’s Amendment, the combination of the cited prior art, Urban, Cho, Seven, Chin and newly cited Kim, taught displaying one or more menu item properties including at least any one set of a plurality of ingredients that are used in menu items, a plurality of seasonings that are used in the menu items, or a plurality of cooking styles of the menu items, a correspondence relation between each of the one or more menu item properties in a first language and a corresponding menu item property in at least one second language that is different from the first language, and the one or more menu item properties corresponding to a menu item category to which any one of the menu item belongs; and processing circuitry configured to: provide, via a network to a display of an information terminal that is used at the restaurant, a menu generation management window in the first language for generating a menu in the second language, the menu generation management window including first through fourth areas, the first area including a menu item name input area, the second area including a menu item image input area, the third area including a menu item category input area, and the fourth area including a menu item property input area, receive, via the network from the information terminal, input of a menu item name in the first language through the menu item name input area in the menu generation management window on the information terminal, provide, via the network to the display of the information terminal, a graphical representation of a menu item image input operation section in the second area, receive, via the network from the information terminal, input of an operation of the graphical representation of the menu item image input operation section, provide, via the network to the display of the information terminal, a graphical representation of a menu item category input operation section in the third area, receive, via the network from the information terminal, input of an operation of the graphical representation of the menu item category input operation section, provide, via the network to the display of the information terminal, a plurality of the menu item categories displayable as a first plurality of selectable choices in the first language in the menu item category input area in response to the receipt of the input of the operation of the graphical representation of the menu item category input operation section, receive, via the network from the information terminal, input of a selection of a menu item category in the first language from the plurality of the menu item categories displayed as the first plurality of selectable choices in the first language in the menu item category input area of the menu generation management window, extract, from the memory, choices of available menu item properties in the first language included in the one or more menu item properties corresponding to the selected menu item category in the first language in response to the receipt of the input of the selection of the menu item category in the first language, each extracted choice of the menu item properties having the correspondence relation between the first language and the at least one second language stored in the memory, provide, via the network to the information terminal, the extracted choices of the available menu item properties in the first language displayable as a second plurality of selectable choices in the first language in the menu item property input area of the menu generation management window, receive, via the network from the information terminal, input of a selection of a menu item property in the first language from among the choices of the menu item properties displayed as the second plurality of selectable choices in the first language in the menu item property input area of the menu generation management window on the information terminal, determine the menu item property in the second language corresponding to the selected menu item property in the first language on the basis of the correspondence relation in response to the receipt of the input of the selection of the menu item property in the first language, store the received menu item name in the first language and the determined menu item property in the second language in the memory, and generate the menu including the received menu item name in the first language, the menu item image, the selected menu item category in the second language, and the determined menu item property in the second language. 
However, as a result of the amendments made to the independent claims via Examiner’s Amendment, and as stated, Urban, Cho, Seven, Chin, Kim or any other reference does not teach claimed invention as whole. Therefore, in summary, the Examiner agrees, with the new features added by the amendments to Claims 6 and 12, the mentioned prior art as disclosed in the previous Final Office action and in addition no other prior art, does not teach the claimed inventions as a whole as claimed; therefore, the claims are allowable. Thus, no prior art exists, individually or in combination, teaches each of the claimed inventions as a whole since the prior art fails to disclose or suggest each of the limitations together as claimed. Further, the Examiner cannot determine a reasonable motivation, either in the prior art or the existing case law, to combine the known elements together as claimed. Therefore, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner's Comment
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This notice of allowance is in response to the RCE filed on 1/21/2022, the Interview with Mr. Davis on the preliminary amendment filed on 3/30/2022, the Interview with Mr. Davis on 4/18/22, and the Information Disclosure Statements filed on 25 June 2020 and 1 October 2020
Claims 6, 8-12, and 14-21 were amended on 1/21/2022. 
Claims 7 and 13 were cancelled on 1/21/2022.
Claims 6, 8-12, and 14-17 were amended on 3/30/2022. 
Claim 20 was cancelled on 3/30/2022.
Claims 6 and 12 were amended with this Office Action.
All rejections from the previous office action have been withdrawn as necessitated by the amendment. Claims 6, 8-12, 14-19, and 21 are pending. Claims 6 and 12 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/2020 and 10/1/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177